ORDER

SCHALL, Circuit Judge.
Miguela R. Berromilla responds to the court’s order directing her to show cause why her petition for review should not be dismissed as frivolous. The Office of Personnel Management (OPM) responds. Berromilla replies.
Berromilla sought a survivor annuity at OPM based on the federal service of her deceased husband, Roberto B. Berromilla. OPM denied her request because her claim was dependent on the determination that her spouse was eligible for benefits, and his claim for benefits had been denied previously. The Board affirmed on the ground that Berromilla’s annuity claim was barred by the doctrine of res judicata.
The Board adjudicated Roberto B. Berromilla’s CSRS eligibility, and this court summarily affirmed. See Berromilla v. Office of Personnel Management, 50 M.S.P.R. 156 (1991) (Table), aff'd, 965 F.2d 1064 (Fed.Cir.1992) (Table). Because Miguela R. Berromilla’s eligibility for a survivor annuity is dependent on Roberto B. Berromilla’s CSRS eligibility, which has already been adjudicated, her claim is barred by the doctrine of res judicata. See Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 n. 5, 99 S.Ct. 645, 58 L.Ed.2d 552 (1979). Further, we note that we earlier dismissed a petition for review from Berromilla on the ground that it was frivolous. In that case, she unsuccessfully challenged the regulations at issue here.
Accordingly,
IT IS ORDERED THAT:
(1) The petition for review is dismissed.
(2) Each side shall bear its own costs.
(3) All pending motions are moot.